DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nunome, et al. (US Pre Grant Publication No. 2020/0186301; Note also JP 2017-124261, of which WO/2019/003635 is a direct copy [compare all paragraphs and figures are identical with identical numbers] and note the UE Pre Grant Publication cited here is National Stage of the WO application and is therefore direct translation [see MPEP 1893.01] indicating full support for the US Pre Grant Publication in JP-124261 ) in view of Papskellariou, et al. (US Pre Grant Publication No. 2012/0106407 A1).

Regarding claims 14 and 24, Nunome discloses a method of operating a user equipment (paragraphs 0060) in a radio access network, (paragraph 0002) the method comprising and a User Equipment (UE) (paragraph 0060) configured for operation in a radio access network, (paragraph 0002) the UE comprising processing circuitry configured to (paragraphs 0060, 0205):

a. transmitting/transmit feedback signaling pertaining to a plurality of cells (The system of Nunome discloses a system for generating and sending feedback to transmissions form multiple cells [fig. 12, scheduling assignments for reception from cells 0-3 and feedback regarding the received transmissions; see also paragraphs 0110-116, in particular 0114 and 0077-0078; see also fig. 12, paragraph 0130-0142].)

b. wherein for each of a number of assignment reception occasions for which one or more scheduling assignments pertaining to the feedback signaling is received, for each of the scheduling assignments received at respective ones of the assignment reception occasions, a number of missed scheduling assignments between the scheduling assignment and a preceding received scheduling assignment is determined, the number of missed scheduling assignments being based on a difference between a count value associated with the scheduling assignment and a count value associated with the preceding scheduling assignment, the preceding
scheduling assignment having a highest count value that is lower than a count value of
the scheduling assignment the preceding schedule assignment count value is compared
with. (Nunome further discloses that the UE receives scheduling assignments [“SA”] from the base station with a downlink assignment index [“DAI”][paragraph 0038] containing a counter DAI and a total DAI, with the counter DAI indicating the current number of DAI transmissions in the bundling window [paragraph 0045-0048]. The UE arranges the received SAs based on increasing cell number and slot and compares for each reception occasion [i.e. a cell and slot reception instance] the counter DAI to determine if one or more SAs were missed and determines the number of missed assignments by determining a difference in the counter DAI [paragraphs 0130-0142, in particular paragraph 0138 where the count DAI [1] of cell 0 slot 0 is [1,3] [a reception occasion with a highest count DAI of 1, the highest DAI count as the DAI counter is continually incremented at each scheduling assignment] is compared to the count DAI [3] of cell 2, slot 0 which is 3,3] [the next successful reception occasion, with the value of 1 of the prior reception occasion being lower than 3] based on the difference between the counter DAIs indicating a single SA has been missed]. Finally, when a missing SA is detected, the terminal will insert one or more bits as acknowledgements for the missed SAs in the transmitted acknowledgement [paragraph 0138-0140 – 3 bits set as the maximum number of 3 CBGs in a TB for a SA that is missed and used in the ACK bit determination where the number of CBGs is unknown for the missed SA because of dynamic SA and CBG number associations].)

Nunome fails to disclose the feedback signaling being transmitted at a power level, the power level being based on determined missed scheduling assignments, the power level being based on a value NB for each pair of compared scheduling assignments, NB being indicative of a number of bits associated to a missed scheduling assignment determined for the pair. In the same field of endeavor, Papskellariou discloses the feedback signaling being transmitted at a power level, the power level being based on determined missed scheduling assignments, the power level being based on a value NB for each pair of compared scheduling assignments, NB being indicative of a number of bits associated to a missed scheduling assignment determined for the pair. (Papskellariou further discloses that the transmit power of the HARQ-ACK signal is determined based on the number of acknowledgement bits in received TBs and the number of missed acknowledgement bits in the missed SAs [paragraph 0065, 0091-0097]. In particular, looking to the equation after equation 8, the UE determines NHARQ-ACK, the total HARQ ACK bits used to determine transmission power, by presuming that TBmax(c) [i.e. number of bits in a missed SA] is equal to the maximum allowed number of bits configured for that particular SA [paragraph 0096; see also analogous calculation in paragraphs 0091-0095].) 
Therefore, since Papskellariou discloses determining transmit power based on a number of acknowledgement bits, NB, associated with missed SAs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the power determination of Papskellariou with the system of Nunome by detecting the missed SAs using the determination of missed SAs per pair of compared scheduling assignments in accordance with Nunome, while calculating the total number of HARQ ACK bits in the detected missed SA in accordance with the equation after equation 8 of Nunome, such that, for example, a first missing SA for each set of compared SAs of Nunome has an associated number of bits, NB/ TBmax(c), that is used to calculate the calculating the total number of HARQ ACK bits used for setting transmission power. The motive to combine is provided by Papskellariou and is to conservatively presume the maximum number of bits were sent in a missing SAs to allow for adequate overhead in the transmission of the HARQ ACKs so as to achieve good reliability while limiting interference and power consumption (paragraph 0093).
Regarding claim 16, Nunome as previously modified by Papskellariou fails to disclose the feedback signaling is error encoded based on a Reed-Muller code. In the same field of endeavor, another portion of Papskellariou discloses the feedback signaling is error encoded based on a Reed-Muller code. (Papskellariou discloses using a Reed-Muller code for uplink ACK/NACK encoding [paragraph 0018].)
Therefore, since Papskellariou discloses the use of the use of Reed-Muller codes for acknowledgements, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to use Reed-Muller codes for encoding the transmitted ACK/NACKs of Nunome as previously modified by Papskellariou. The motive to combine is to provide error correction and detection for the acknowledgements. 
Regarding claim 17, Nunome as previously modified by Papskellariou fails to the feedback signaling is transmitted on a control channel or a data channel. In the same field of endeavor, another portion of Papskellariou discloses the feedback signaling is transmitted on a control channel or a data channel (Papskellariou discloses transmitting the acknowledgements on the PUCCH or PUSCH [paragraph 0017-0018].)
Therefore, since Papskellariou discloses the use of the use of PUCCH for acknowledgements, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to use the PUCCH or PUSCH to trasmit the acknowledgements of Nunome as previously modified by Papskellariou. The motive to combine is to use existing channels for uplink transmission to reduce overhead and development time. 
Regarding claim 18, Nunome discloses the count value of a scheduling assignment is based on an assignment indicator included in a scheduling assignment. (The count value of a scheduling assignment is indicated by the count DAI [paragraphs 0130-0142; see also claim 1, supra).
Regarding claim 19, Nunome discloses for each number of missed scheduling assignments determined, a number of associated bits of acknowledgment information is determined. (Nunome discloses that in the per TB SA mapping of fig. 12 and paragraphs 135-142 [see cites in claim 1, supra] when a SA transmission is missed, the system may determine a number of acknowledgement bits needed based on a number of SBs associated with the TB of the SA [see also paragraphs 135-142, in particular 0138 – system determines that three acknowledgement bits should be use for the missing SA].)
Regarding claim 20, Nunome as modified by Papskellariou in claim 1 discloses the power level is based on a number of bits associated with the determined missed scheduling assignments. (See claim 1, supra, Nunome discloses determining number of bits associated with missed SAs and Papskellariou discloses using number of missing bits in SAs to determine transmit power).
Regarding claim 21, Nunome as modified by Papskellariou in claim 1 discloses for each pairwise compared scheduling assignment, a number of bits associated with the missed scheduling assignments is determined. (See claim 1, supra, Nunome discloses pairwise comparing SAs based on the order of reception [[paragraphs 0135-0142, in particular 0138] and further discloses determining a number of bits associated with the missing assignment a number based on the maximum allowed number of CBGs per TB [paragraphs 0135-0142, in particular 0138 – system determines that three acknowledgement bits should be use for the missing SA).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nunome, et al. (US Pre Grant Publication No. 2020/0186301; Note also JP 2017-124261, of which WO/2019/003635 is a direct copy [compare all paragraphs and figures are identical with identical numbers] and note the UE Pre Grant Publication cited here is National Stage of the WO application and is therefore direct translation [see MPEP 1893.01] indicating full support for the US Pre Grant Publication in JP-124261 ) and Papskellariou, et al. (US Pre Grant Publication No. 2012/0106407 A1) as applied to claim 1 and further in view of Zhang, et al. (US Pre Grant Publication No. 2019/0215128 A1)

Regarding claim 15, Nunome as modified by Papskellariou fails to disclose the feedback signaling comprises a maximum number of bits of feedback information. (The system of fig. 12 of Zhang, discloses the counter DAI is based on the number of TBs but does not disclose setting an using a maximum number of bits for feedback information based on a maximum number of SBs associated with a TB needing acknowledgement.) In the same field of endeavor, Zhang discloses the feedback signaling comprises a maximum number of bits of feedback information. (Zhang discloses presuming a maximum number CBs for HARQ ACK feedback to create a maximum number of bits for feedback information [paragraph 0080].)
Therefore, since Zhang discloses a maximum CB presumption, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the maximum CBs of Zhang with the system of Nunome as modified by Papskellariou by treating each scheduled TB as having a maximum number of CB bits to create a maximum number of bits of feedback information. The motive to combine is to allow simplified DAI signaling and re-use of older DAI signaling methods for improved efficiency at the expense of a greater number of uplink acknowledgement bits.


Response to Arguments

Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
	
Regarding independent claims 14 and 24, Applicant argues that Nunome fails to disclose the newly cited “the power level being based on a value NB for each pair of compared scheduling assignments, NB being indicative of a number of bits associated to a missed scheduling assignment determined for the pair” (Applicant’s Arguments and Remarks, pages 7-9). The Examiner agrees but notes that Papskellariou discloses these limitations for the reasons stated, supra.
Applicant further argues that Denteneer fails to disclose the newly added elements and notes that the prior Final Office Action appears to have an error as it indicates the reference of Papskellariou is cited in the rejection but the PTO-892 and the Final Office Action point to UE Pre Grant Publication No. 2012/0106497, which is actually a patent to Denteneer. Id. Examiner agrees that Denteneer fails to disclose the claimed elements, but notes that the citation should have been to 2012/0106407, which is Papskellariou. The examiner apologizes for this topographical error and has provided the correct citation. Therefore, Applicant’s Arguments have been considered and are not persuasive. 
Regarding the dependent claims, Applicant argues that the claims are allowable for the reasons stated with respect to the independent claims, as any additional cited references do not cure the deficiencies of Nunome and Denteneer (Id at 9-11). As Nunome and Papskellariou disclose the claim elements of the independent claims, as discussed, supra, this argument has been considered and found not persuasive. 

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466